

117 HR 593 IH: Coronavirus Mental Health and Addiction Assistance Act of 2021
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 593IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Ryan (for himself and Mr. Katko) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish the Coronavirus Mental Health and Addiction Assistance Network, and for other purposes.1.Short titleThis Act may be cited as the Coronavirus Mental Health and Addiction Assistance Act of 2021.2.Coronavirus Mental Health and Addiction Assistance Network(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary), acting through the Assistant Secretary for Mental Health and Substance Use, shall make competitive grants to eligible entities described in subsection (c) to establish a Coronavirus Mental Health and Addiction Assistance Network that provides programs for assisting individuals in managing mental health and substance use disorders during or in connection to the COVID–19 pandemic. (b)Eligible programsGrants awarded under subsection (a) may be used—(1)to initiate, expand, or sustain programs that provide professional mental health and substance use disorder counseling and referral for other forms of assistance as necessary to assist in the management of mental health and substance use disorders during or in connection to the COVID–19 pandemic, through— (A)telephone helplines and websites;(B)training, including training programs and workshops;(C)support groups; (D)outreach and support activities, including the dissemination of information, materials, and equipment to clients for remote access to mental health and substance use disorder services; and (E)telehealth services; or(2)to enter into contracts, on a multiyear basis, with community-based, direct-service organizations to initiate, expand, or sustain programs described in paragraph (1) and subsection (a). (c)Eligible entitiesThe Secretary may award a grant under this section to an entity that provides evidence-based services and is—(1)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)) or an urban Indian organization (as defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)); (2)a qualified nonprofit organization, as determined by the Secretary;(3)an entity providing appropriate services, as determined by the Secretary, in 1 or more States; or(4)a partnership carried out by 2 or more entities described in any of paragraphs (1) through (3).(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000, for the fiscal year ending September 30, 2021, to remain available until expended, or until the date that is 1 year after the conclusion of the public health emergency declared by the Secretary under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 30, 2020, with respect to COVID–19, whichever is earlier. (e)Report to Congress, agencies, and public(1)In generalNot later than 2 years after the amount appropriated under subsection (d) is no longer available, the Secretary shall submit to Congress and any other relevant Federal department or agency, and make publicly available, a report describing the success of the Coronavirus Mental Health and Addiction Assistance Network under this section in assisting in managing mental health and substance use disorders during or in connection to the COVID–19 pandemic. (2)ContentsThe report under paragraph (1) shall include—(A)an inventory and assessment of efforts, to support individuals seeking to manage mental health and substance use disorders during or in connection to the COVID–19 pandemic, by— (i)the Federal Government, States, and units of local government;(ii)communities comprised of individuals seeking to manage mental health and substance use disorders during or in connection to the COVID–19 pandemic; (iii)health care providers; and(iv)other appropriate entities, as determined by the Secretary;(B)a description of the challenges faced by individuals seeking to manage mental health and substance use disorders during or in connection to the COVID–19 pandemic; (C)a description of how the Secretary can improve coordination and cooperation with other Federal health departments and agencies, including other subagencies of the Department of Health and Human Services such as the Health Resources and Services Administration, the Centers for Disease Control and Prevention, and the National Institutes of Health, to best address the mental health and substance use disorders of individuals who are seeking to manage mental health and substance use disorders during or in connection to the COVID–19 pandemic; and(D)an evaluation of the impact that mental health and substance use disorder challenges and health outcomes (including suicide) experienced during or in connection to the COVID–19 pandemic have on—(i)the health care workforce and occupations related to pandemic preparedness and response;(ii)workforce readiness in new occupations for employees whose jobs became obsolete; and(iii)community resilience.